Citation Nr: 1443122	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  06-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for actinic keratosis, claimed as skin cancer, to include as due to exposure to herbicides. 

2. Entitlement to service connection for a neck disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to June 1968, including service in Vietnam.  These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision issued by the RO.

In February 2006, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO. A transcript of this hearing is associated with the claims file.

In September 2009, the Board denied the claim of service connection for a dental condition and remanded the claims of service connection for peripheral neuropathy, a low back disorder, a neck condition, and actinic keratosis for additional development of the record.  The claims were returned to the Board in March 2014 and remanded to the RO to afford the Veteran the opportunity to appear at a Board hearing.  A hearing was held in July 2014 via videoconference and a transcript is contained within the electronic record. 

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals a September 2013 statement in support of claim, February 2014 brief, and the transcript of the August 2014 Board hearing.  The remaining documents are either irrelevant to the issues on appeal or duplicative of documents contained within the physical claims file.
 
The Veteran is in receipt of a 100 percent rating from May 1, 2006.  

The issues of service connection for a neck disorder, a back disorder, and polyneuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Actinic keratosis is not on the list of disabilities afforded presumptions by exposure to Agent Orange. 

2.  Actinic keratosis is not shown to be related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection to actinic keratosis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).   VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In compliance with the duty to notify, VA provided proper notice to the Veteran of in April 2005 and March 2006; the claims were most recently readjudicated in 2013. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  The Board is not aware of unobtained relevant medical records.  Additionally, the Veteran was afforded a VA examination in April 2011 that is determined to adequate for adjudication purposes as it is based on a review of the claims file, a discussion of the relevant medical history, and supported by an explanation.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal was remanded by the Board in September 2009 and March 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remands requested that the RO obtain medical records, provide the Veteran with examinations, and afford the Veteran a Board hearing.  This development was completed; additional records were obtained; an adequate examination regarding actinic keratosis was provided; and a Board hearing was held in 2014.  Accordingly, the Board finds that there has been compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 92008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the in-service event, the Veteran's alleged symptoms, and all medical treatment since that time. Therefore, not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," were also explained. See Bryant, 23 Vet. App. at 497. As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

The Veteran seeks service connection for actinic keratoses. Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection have not been met. 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury was incurred in service alone is not enough. Instead, there must be a chronic disability resulting from that injury. 38 C.F.R. § 3.303. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; Ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, Acute and subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Soft-tissue sarcoma. 38 C.F.R. § 3.309(e). 

The Veteran's entry and separation examinations indicate normal clinical evaluations of the Veteran's skin.  There were normal clinical evaluations of the skin in 1955 through 1968.  Additionally, in a separation report of medical history dated in June 1968, the Veteran denied skin disease. Post service reserve records showed a normal clinical evaluation of the skin in December 1971 and August 1972, and that the Veteran denied skin disease on reports of medical history in August 1974, July 1975, and August 1976. There is no record of treatment for a skin disorder in his VA treatment records until 2004, at which point actinic keratosis was diagnosed.  

The Veteran was afforded a VA examination in April 2011. There, the Veteran reported that his earliest skin problems were in 1967, and that they had progressed since his discharge from service.  The examiner noted that the earliest recorded diagnosis in the claims file was in 2004 and the Veteran had been treated with creams and biopsies of suspicious lesions since that time.  In October 2009, the Veteran underwent cryotherapy for 12 different lesions on his body.  The VA examiner diagnosed actinic keratosis.  He noted that actinic keratoses are common lesions, especially on sun-exposed areas of the body, face, scalp, ears, forearms, as well.  The major risk factor besides age and skin color is exposure to sunlight. The Veteran stated that his condition started shortly after his return from Vietnam and he feels that his exposure to Agent Orange in Vietnam is what caused his actinic keratosis.  The examiner noted that this was not in his record, so he could not say if this was the etiology of his actinic keratoses. He opined that as there was nothing in the claims file documenting the skin condition, "it is unknown if the actinic keratoses are related to any kind of Agent Orange exposure."  The examiner noted that it was possible, but in 1965, the Veteran was in his 20s and 30s, and the likelihood of him having actinic keratosis at that time is low because this does not normally occur in a young man of that age and there is nothing in his service records that stated he had actinic keratosis at that age.  Thus, the examiner concluded the actinic keratosis was more likely related to the aging process and sun exposure.

The Veteran served in Vietnam, as verified by his service records. Therefore, the Veteran is conceded to have been exposed to herbicides. There is a presumption of service connection for the certain diseases based on herbicide exposure, as set out above. Actinic keratoses are not included in the regulation. Therefore, the Board cannot award a presumptive service connection on this basis.  Furthermore, actinic keratoses are not a chronic disease for VA purposes, as they are not a cancer.  Therefore, the Board cannot award service connection on this basis. 

But direct service connection for the Veteran's actinic keratosis must also be considered. The Veteran has given statements at his hearing and elsewhere that he has experienced symptoms of this skin disorder since his service in Vietnam; however, despite multiple skin examinations from that time period and reports of medical history, there is no record of complaints, symptoms, or treatment.  AT his separation, the Veteran denied skin disease.  Additionally, in records dated shortly after service discharge, the Veteran denied skin disease.  Clinical evaluations showed normal skin.  Although the Veteran is competent to state that he has experienced these symptoms, as they are capable of lay observation, the contemporaneous medical records conflict with his current memory of the presence of the skin disease.  The Board finds that the Veteran's statements of continuous symptoms in and since service discharge are not credible.  Thus, they are not probative and are not assigned weight.  

Additionally, the April 2011 VA examiner noted that actinic keratosis is much more likely to occur with age, which is supported by the records showing the Veteran was first treated in 2004.  The examiner based his conclusion on the lack of the skin disorder during service; as the Board has found the Veteran's statements on this to be not credible and thus lack probative value, the examination is based upon the proper facts.  To the extent the Veteran alleges his current disability is related to service and/or to Agent Orange, he is not competent to provide such a nexus opinion as the development of a skin condition due to exposures during service is not within lay capabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As there were no symptoms in service, no credible evidence of symptoms after service, and there is no presumptive or direct lay or medical nexus between exposure to herbicides and actinic keratosis, the Board finds service connection is not warranted for actinic keratosis. 

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). While the Board has carefully reviewed the record, we conclude that the preponderance of the evidence is against the claim. The Board has considered the benefit of the doubt rule in this case, but as the evidence is not in equipoise, there is no basis to apply the benefit of the doubt rule. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for actinic keratoses cannot be granted.


ORDER

Service connection for actinic keratoses is denied.  


REMAND

A remand is necessary to attempt verification of the Veteran's account of a plane crash during service and to obtain clarifying VA opinions.

A memorandum was issued in June 2013 in which the Joint Services Records Research Center (JSRRC) coordinator determined that the Veteran had not provided sufficient information, including a timeframe, to verify his claim that he was involved in a plane crash during service.  The memorandum noted that a 60 day tie period was required to submit the verification to the JSRRC.  But in a September 2013 statement, the Veteran stated that the crash occurred between March 15, 1959 and May 15, 1959.  Additionally, prior accounts put the crash in 1968.  The Board notes that a 60 day time limit is not required by statute or regulation; the AOJ must submit the Veteran's provided time period, even if this requires multiple requests.  Given the new information, additional efforts are necessary to verify the Veteran's account.  

Additionally, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although a VA opinion was issued in May 2011 that found the Veteran's current spinal injuries are due to the plane crash in service, the Board finds this opinion inadequate.  The examiner based his opinion on the finding that the Veteran hurt his back in a plane crash during service; however, he provides no supporting explanation for this conclusion and doesn't cite to the service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The examiner also did not comment on the instances of back pain noted during service.  

Furthermore, with regard to the Veteran's claim of service connection for polyneuropathy, the Board finds that clarification of the April 2011 VA opinion is necessary.  The examiner stated "the Veteran's sensory motor polyneuropathy is more likely than not related to his military service."  No supporting explanation was provided.  See Nieves-Rodriguez, supra. Therefore, this opinion is inadequate and an addendum is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the JSRRC or other appropriate authority in order to determine whether the Veteran was involved in a plane crash between March 15, 1959 and May 15, 1959 or in 1968 in McCoy A.F.B., Florida.  Make multiple submissions if necessary, to comply with the 60 day time period.  

All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After the above noted development has been completed, obtain an addendum medical opinion from any qualified examiner.  If that examiner is unavailable, the RO must afford the Veteran a new, comprehensive examination.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided. 

The examiner is asked to opine as to the following: 

Are the Veteran's currently diagnosed neck and low back disorders at least as likely as not related to any incident or injury of service?  For the purposes of this opinion, the examiner must presume that the Veteran was involved in a plane crash in service in 1959. 

In forming an opinion, the examiner must comment on the contemporaneous medical records, particularly the Veteran's in-service 1959 and 1960 examinations and reports of medical history showing a normal spine and denying recurrent back pain, as well as the October and November 1960 treatment records for back pain.  The examiner must also comment on the Veteran's description of his injury at that time and whether that would result in his current disabilities.  

3. Obtain an addendum medical opinion from an appropriate examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided. 

The examiner shall answer the following:

Is it at least as likely as not that the Veteran's polyneuropathy is related to any incident or injury of service, including the alleged 1959 plane crash? 

Alternatively, is it at least as likely as not that the Veteran's polyneuropathy is due to his exposure to herbicides in Vietnam?

Alternatively, is it at least as likely as not that the Veteran's polyneuropathy is secondary to his neck and/or back disorders?

Alternatively, is it at least as likely as not that the Veteran's polyneuropathy is aggravated by his neck and/or back disorders?

In forming opinions, the examiner is asked to comment on the contemporaneous medical records, particularly the Veteran's in-service examinations and reports of medical history.  The examiner must presume that the plan crash occurred.  The examiner must also comment on the Veteran's description of his injury at that time and whether that would result in his current disabilities.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


